UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	August 31, 2015 Date of reporting period:	November 30, 2014 Item 1. Schedule of Investments: Putnam Global Energy Fund The fund's portfolio 11/30/14 (Unaudited) COMMON STOCKS (95.6%) (a) Shares Value Energy equipment and services (15.1%) Aker Solutions ASA 144A (Norway) (NON) 142,583 $855,646 Baker Hughes, Inc. 9,400 535,800 Halliburton Co. 23,370 986,214 Schlumberger, Ltd. 8,400 721,980 Gas utilities (1.5%) China Resources Gas Group, Ltd. (China) 110,000 309,195 Metals and mining (2.6%) Hi-Crush Partners LP (Units) 14,400 530,496 Oil, gas, and consumable fuels (76.4%) Antero Resources Corp. (NON) 16,300 764,796 BG Group PLC (United Kingdom) 47,351 664,277 Cabot Oil & Gas Corp. 10,000 330,400 Cairn Energy PLC (United Kingdom) (NON) 163,765 414,393 Cheniere Energy, Inc. (NON) 12,100 798,479 Chevron Corp. 4,097 446,040 CONSOL Energy, Inc. 4,900 191,737 Emerge Energy Services LP 5,000 320,750 EnCana Corp. (Canada) 42,300 666,590 Energen Corp. 5,600 334,432 EOG Resources, Inc. 14,400 1,248,768 EP Energy Corp. Class A (NON) (S) 55,100 589,019 Exxon Mobil Corp. 2,400 217,296 Gaztransport Et Technigaz SA (France) 15,388 814,331 Genel Energy PLC (United Kingdom) (NON) 163,636 1,672,989 Gulfport Energy Corp. (NON) 6,700 319,791 Kodiak Oil & Gas Corp. (NON) 25,100 183,983 Marathon Oil Corp. 17,600 508,992 MarkWest Energy Partners LP 12,400 881,144 Noble Energy, Inc. 5,200 255,736 Royal Dutch Shell PLC Class A (United Kingdom) 61,026 2,029,282 Suncor Energy, Inc. (Canada) 31,700 1,001,038 Total SA (France) 18,740 1,040,912 Total common stocks (cost $22,070,912) U.S. TREASURY OBLIGATIONS (0.5%) (a) Principal amount Value U.S. Treasury Notes 1.750%, September 30, 2019 (i) $102,000 $103,538 Total U.S. treasury Obligations (cost $103,538) SHORT-TERM INVESTMENTS (6.9%) (a) Shares Value Putnam Cash Collateral Pool, LLC 0.19% (d) 730,125 $730,125 Putnam Short Term Investment Fund 0.09% (AFF) 687,123 687,123 Total short-term investments (cost $1,417,248) TOTAL INVESTMENTS Total investments (cost $23,591,698) (b) FORWARD CURRENCY CONTRACTS at 11/30/14 (aggregate face value $12,015,724) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Australian Dollar Buy 1/21/15 $452,004 $462,811 $(10,807) Canadian Dollar Buy 1/21/15 7,861 8,028 (167) Canadian Dollar Sell 1/21/15 7,861 8,065 204 Barclays Bank PLC British Pound Buy 12/17/14 522,915 548,079 (25,164) Euro Buy 12/17/14 161,040 175,239 (14,199) Japanese Yen Buy 2/13/15 195,298 203,729 (8,431) Swiss Franc Buy 12/17/14 475,852 486,384 (10,532) Citibank, N.A. Euro Buy 12/17/14 292,358 308,764 (16,406) Credit Suisse International Australian Dollar Buy 1/21/15 58,504 59,811 (1,307) Australian Dollar Sell 1/21/15 58,504 61,073 2,569 British Pound Sell 12/17/14 775,939 819,598 43,659 Canadian Dollar Buy 1/21/15 143,339 146,363 (3,024) Euro Buy 12/17/14 134,800 134,740 60 Japanese Yen Buy 2/13/15 22,382 23,342 (960) Norwegian Krone Sell 12/17/14 410,975 424,106 13,131 Swiss Franc Buy 12/17/14 33,849 35,614 (1,765) Deutsche Bank AG Australian Dollar Sell 1/21/15 22,724 22,232 (492) British Pound Sell 12/17/14 608,662 628,066 19,404 Euro Buy 12/17/14 654,976 688,284 (33,308) Euro Sell 12/17/14 654,976 672,323 17,347 Goldman Sachs International British Pound Sell 12/17/14 368,134 388,848 20,714 Euro Sell 12/17/14 633,214 602,746 (30,468) HSBC Bank USA, National Association British Pound Sell 12/17/14 1,102,214 1,162,428 60,214 Canadian Dollar Buy 1/21/15 754,604 770,775 (16,171) Euro Buy 12/17/14 163,153 172,254 (9,101) Japanese Yen Sell 2/13/15 451,423 470,778 19,355 JPMorgan Chase Bank N.A. British Pound Buy 12/17/14 142,443 150,261 (7,818) Canadian Dollar Buy 1/21/15 164,041 167,754 (3,713) Canadian Dollar Sell 1/21/15 164,041 167,923 3,882 Euro Sell 12/17/14 286,016 302,295 16,279 Norwegian Krone Sell 12/17/14 222,092 254,380 32,288 Swedish Krona Buy 12/17/14 32,416 34,449 (2,033) Swiss Franc Sell 12/17/14 429,271 452,951 23,680 State Street Bank and Trust Co. Canadian Dollar Sell 1/21/15 171,466 175,276 3,810 Euro Buy 12/17/14 89,535 94,717 (5,182) Japanese Yen Buy 2/13/15 415,500 429,242 (13,742) UBS AG Australian Dollar Buy 1/21/15 339 354 (15) Australian Dollar Sell 1/21/15 339 347 8 British Pound Buy 12/17/14 215,226 227,335 (12,109) Euro Buy 12/17/14 69,639 73,960 (4,321) Total Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from September 1, 2014 through November 30, 2014 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $20,544,642. (b) The aggregate identified cost on a tax basis is $23,714,981, resulting in gross unrealized appreciation and depreciation of $912,287 and $3,471,976, respectively, or net unrealized depreciation of $2,559,689. (NON) Non-income-producing security. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund* $767,852 $3,821,977 $3,902,706 $164 $687,123 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. The fund received cash collateral of $730,125, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. At the close of the reporting period, the value of securities loaned amounted to $529,155. (i) Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. (S) Security on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $119,038 to cover certain derivatives contracts. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. DIVERSIFICATION BY COUNTRY * Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United States 53.4% United Kingdom 23.5 France 9.1 Canada 8.2 Norway 4.2 China 1.5 Other 0.1 Total 100.0% * Methodology differs from that used for purposes of complying with the fund’s policy regarding investments in securities of foreign issuers, as discussed further in the fund’s prospectus. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value and are classified as Level 2 securities. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, is presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $126,807 on open derivative contracts subject to the Master Agreements. There was no collateral posted by the fund at period end for these agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Energy 12,158,631 6,636,184 — Materials 530,496 — — Utilities — 309,195 — Total common stocks — U.S. treasury obligations $— $103,538 $— Short-term investments 687,123 730,125 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $45,369 $— Totals by level $— $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any, (other than certain transfers involving non-U.S. equity securities as described in the Security valuation note above) did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Foreign exchange contracts	276,604	231,235 Total The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Forward currency contracts (contract amount)$13,700,000 The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(d)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Bank of America N.A. Barclays Bank PLC Citibank, N.A. Credit Suisse International Deutsche Bank AG Goldman Sachs International HSBC Bank USA, National Association JPMorgan Chase Bank N.A. State Street Bank and Trust Co. UBS AG Total Assets: Forward currency contracts# 204 – – 59,419 36,751 20,714 79,569 76,129 3,810 8 276,604 Total Assets $204 $– $– $59,419 $36,751 $20,714 $79,569 $76,129 $3,810 $8 $276,604 Liabilities: Forward currency contracts# 10,974 58,326 16,406 7,056 33,800 30,468 25,272 13,564 18,924 16,445 231,235 Total Liabilities $10,974 $58,326 $16,406 $7,056 $33,800 $30,468 $25,272 $13,564 $18,924 $16,445 $231,235 Total Financial and Derivative Net Assets $(10,770) $(58,326) $(16,406) $52,363 $2,951 $(9,754) $54,297 $62,565 $(15,114) $(16,437) $45,369 Total collateral received (pledged)##† $– $– $– $– $– $– $54,297 $– $– $– Net amount $(10,770) $(58,326) $(16,406) $52,363 $2,951 $(9,754) $– $62,565 $(15,114) $(16,437) † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: January 28, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: January 28, 2015 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: January 28, 2015
